          Case 4:21-cv-00050-JM Document 32 Filed 07/27/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

BUSTER NELSON HARRELL, V                                                          PLAINTIFF
ADC #164258

V.                                NO. 4:21-cv-00050-JM-ERE

JOE PAGE, III, et al.                                                              DEFENDANTS


                                             ORDER

       The Court has received a Recommendation for dismissal filed by Magistrate Judge Edie R.

Ervin. The parties have not filed objections, and the time to do so has expired. After careful review

of the record, the Court concludes that the Recommendation should be, and hereby is, approved

and adopted as this Court’s findings in all respects.

        Mr. Harrell’s claims are DISMISSED, without prejudice due to a lack of prosecution. FED.

R. CIV. P. 41(b); Local rule 5.5(c)(2). It is certified that an in forma pauperis appeal from this

Order would not be taken in good faith. 28 U.S.C. § 1915(a)(3).

       IT IS SO ORDERED, this 27th day of July, 2021.


                                                           ________________________________
                                                           UNITED STATES DISTRICT JUDGE
